DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on March 1, 2022.
The objections to the specification in the last office action have been withdrawn in light of the amendments to the specification.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
As a result of the amendment filed as part of the submission, the rejections under 35 U.S.C. 112 and 103 in the last office action have been withdrawn.  The applicants’ remarks on pages 9 and 12 of the submission are fully incorporated by reference herein.
Accordingly, Claims 1 through 17 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with THOMAS S. GRZESIK, Attorney of Record, on April 22, 2022.
The application has been amended as follows: 
Claims 2, 12 through 14 and 16 have been amended as follows.
In Claim 2, “a plurality” (line 1) has been changed to –the plurality--.
In Claim 12, “each electrical contact” (line 4) has been changed to –each of the electrical contacts--.
In Claim 13, “bonding a cap” (line 3) has been changed to –bonding the cap--; and “bonding a cap” (line 4) has been changed to –bonding the cap--.
In Claim 14, “bonding a cap” (line 3) has been changed to –bonding the cap--; and “bonding a cap” (line 4) has been changed to –bonding the cap--.
16.  (Currently amended) The method of claim 1, further comprising:
positioning and orienting a collimation lens to provide the collimated aggregated beam [

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896